United States Court of Appeals
                         FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                  ____________
No. 21-1235                                             September Term, 2022
                                                                  USTC-14377-16W
                                                   Filed On: November 23, 2022
In re: Sealed Case,


      BEFORE: Katsas, Walker, and Childs, Circuit Judge




   UNDER SEAL JUDGMENT
  NOT AVAILABLE TO PUBLIC